ORDER

PER CURIAM
Joseph Horton (Defendant) appeals the judgment of the Circuit Court of the City of St. Louis, entered after a jury trial, convicting him of first-degree murder, first-degree assault, second-degree assault, and three counts of armed criminal action (ACA). In four points relied on, Defendant challenges the trial court’s decision allowing testimony of certain rebuttal witnesses (I and II), denying his motion for judgment of acquittal in violation of his double jeopardy rights (III), and excluding cross-examination of a State’s witness (IV). We affirm.
We have reviewed the briefs of the parties and the record on appeal and have *910determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).